Citation Nr: 1410036	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction review of evidence added to the record in September 2013.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  Generally, VA treatment records are held to be within VA control and are considered to be a part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran contends that his service-connected right ear hearing loss is more severe than indicated by his present 0 percent disability rating.  In statements and testimony provided in support of his claim, the Veteran and his spouse described difficulties he experienced with employment and the activities of daily life.  It was noted that he was scheduled for surgery in September 2013 to receive a bone anchored hearing aid (BAHA).  The Board also notes that VA treatment records indicate that July 2013 audiometric testing was conducted, but that the numerical results of that testing are not of record.  As additional VA records exists pertinent to the Veteran's claim, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, including the results of audiometric testing in July 2013 and reports associated with BAHA surgery in September 2013, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of right ear hearing loss.  The examiner must review the claims file and must note that review in the report.  An opinion should be provided as to whether VA or non-VA audiology examination findings since October 2008 demonstrate any identifiable periods of increased hearing loss.  The functional effects caused by the hearing disability must be fully described.  All necessary tests and studies should be conducted.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


